Order filed October 4, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-09-00364-CV
                                    ____________

                  GERARD STEPHAN LAZZARA, JR., Appellant

                                            V.

                          JOYCE ANN LAZZARA, Appellee


                       On Appeal from the 247th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2007-14931


                                       ORDER

       On May 21, 2009, this court abated this appeal because appellant petitioned for
voluntary bankruptcy in the United States Bankruptcy Court for the Southern District of
Texas, under cause number 09-33361. See Tex. R. App. P. 8.2.

       Through the Public Access to Court Electronic Records (PACER) system, the
court has learned that the bankruptcy case was closed February 27, 2012. The parties
failed to advise this court of the bankruptcy court action. On September 13, 2012, the
court notified the parties that the appeal was subject to dismissal for want of prosecution
unless a response was filed demonstrating grounds for continuing the appeal.
       On September 21, 2012, appellant’s counsel filed a response stating that the estate
continues to be managed by the court’s designee. According to PACER, the estate has
been administered and the bankruptcy trustee has been discharged. On February 27,
2012, United States Bankruptcy Judge Karen K. Brown signed an order stating that “[t]he
estate has been fully administered,” the trustee is discharged, the trustee’s bond is
cancelled and the case is closed.

       Unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be reinstated and
dismissed for want of prosecution.



                                     PER CURIAM




                                            2